Dykman, J.
This was an action of trespass against several defendants, and the jury found a verdict for the defendants. Upon the rendition of the verdict the counsel for the plaintiff moved to restrict the defendants to one bill of costs, and that motion was granted, and one bill of costs was awarded to the defendant Charles. Then the defendant Ferguson caused a bill of costs to be taxed in his behalf, and entered a judgment therefor. That judgment was vacated on motion, and this is on appeal from that order. The statement of the case shows the irregularity of the judgment. So long as the order made at the trial stood unreversed, but one judgment for costs could be entered against the plaintiff. The order appealed from should be affirmed, with $10 costs and disbursements.